Title: From George Washington to Major General Nathanael Greene, 22 December 1779
From: Washington, George
To: Greene, Nathanael


        
          sir
          Hd qrs [Morristown] Decr 22d 1779
        
        I have received your Letter of yesterday and am extremely concerned to find that you meet with such difficulties in quartering the Officers whose rank & situation require they should be lodged in the houses in the vicinity of the Army. I regret that the Inhabitants should be unwilling to give shelter to men who have made and are still making every sacrafice in the service of their Country, and that the Magistrates should refuse to give you effectual aid in a matter, to which in my opinion by a liberal & necessary construction of the law their authority is fully competent.
        The dilemma is perplexing. On the one hand, nothing I wish so much as to avoid the least deviation from the line prescribed by the law; on the other, it is impossible the Officers can remain without proper covering. If the Obstacles cannot be removed so as to satisfy the law necessity decides that you must proceed in quartering the Officers yourself in such houses as the good of the service may require, having all possible regard to the circumstances of the Inhabitants, that none may be distressed or incommoded more than is unav⟨oid⟩able. To this I am persuaded your own disposition will induce you to pay the strictest attention. But before you have recourse to this step, you will make one more application to the Magistrates, which you will be pleased to do in writing, and request their answer also in writing. You will expose to them the reasonableness & necessity of their concurrence, and inform them what we shall be compelled to do, if they decline giving their assistance with cordiality &

efficacy. Should they again refuse, you will then have no alternative but to do as I have mentioned. I am Sir with great regard & respect Yr Most Obed. servant
        
          Go: Washington
        
      